Citation Nr: 0303222	
Decision Date: 02/25/03    Archive Date: 03/05/03	

DOCKET NO.  01-04 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
education benefits.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Atlanta, Georgia, 
that denied the veteran's request for waiver of recovery of 
an overpayment of education benefits in the calculated amount 
of $491.33, on the basis that collection of the overpayment 
would not be contrary to the principles of equity and good 
conscience.  


FINDING OF FACT

There was fault on the part of the veteran in creating the 
overpayment and no fault on the part of VA in creating the 
overpayment.  The veteran did not change his position to his 
detriment in reliance on VA education benefits, failure to 
make restitution would result in unfair gain to the veteran 
and recovery of the overpayment would not result in undue 
hardship or defeat the purpose of the benefit.


CONCLUSION OF LAW

Recovery of the overpayment in the calculated amount of 
$491.33 would not be against the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 is not applicable 
to this appeal.  Barger v. Principi, 16 Vet. App.132 (2002).

The veteran has been provided with a statement of the case 
and has submitted two financial status reports, as well as 
statements.  He has indicated that he does not desire a 
personal hearing.  

In November 1999, an enrollment certification was received 
from a school indicating that the veteran would be enrolled 
beginning January 6, 2000, and ending May 4, 2000, for 12 
credit hours.  In a student verification of enrollment, 
signed February 1, 2000, the veteran indicated that on 
January 6, the number of semester hours was reduced to 6, and 
on February 14, 2000, the school verified that the number of 
credit hours the veteran was taking was reduced to 6. 

The veteran was paid through February 28, 2000, on the basis 
of being enrolled in 12 semester hours.  His award was 
retroactively reduced to reflect the reduction in semester 
hours, effective January 6, 2000.  This resulted in creation 
of the overpayment in the calculated amount of $491.33.  

In May 2000, the veteran submitted a financial status report.  
This reflects that his monthly net take home pay was $800 per 
month, plus any VA benefits he would receive for education.  
It indicates that his expenses included $298 for rent or 
mortgage, $120 for food, $25 to $35 for utilities and heat, 
and additional transportation and miscellaneous expenses for 
a total of approximately $450.  The report also reflects that 
the veteran had monthly installment debt, totaling $400.  His 
assets included $130 in checking, and $75 in savings.  

In a financial status report, dated in February 2001, the 
veteran indicated that his monthly income was $900.  His 
monthly expenses included $315 for rent or mortgage, $175 of 
food, $100 for utilities and heat, $300 for a vehicle 
payment, and insurance of $40, for a total monthly amount of 
$930.  In addition to the vehicle payment, he listed contract 
debt in a total monthly amount of $137.65.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Bad faith "generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the Government."  38 C.F.R. § 1.965(b)(2).  In order to 
establish misrepresentation, the VA must show that there was 
a willful misrepresentation of a material fact or the willful 
failure to disclose a material fact with the intent of 
obtaining or retaining, or assisting an individual to obtain 
eligibility for VA benefits.  In order to determine whether 
misrepresentation exists, VA must prove a willful intent on 
the part of the debtor.  The burden of proof lies solely with 
VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1) (2002).  The RO 
apparently found that there was no bad faith, 
misrepresentation, or fraud on the part of the veteran.  A 
review of the record reflects that this finding is correct.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of fault where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The veteran asserts that he was not at fault in creation of 
the debt, because all forms that he completed were completed 
correctly, and it was the school who misinformed or failed to 
properly inform the VA with respect to the number of semester 
hours the veteran was enrolled in.

A review of the record reflects that in November 1999 the 
school certified to VA that the veteran would be enrolled for 
12 semester hours, effective January 6, 2000.  On February 1, 
2000, the veteran signed a statement indicating that, 
effective January 6, 2000, he was enrolled for 6 semester 
hours.  A review of the historical record reflects that in 
March 1997 the veteran was advised that a reduction in his 
credit hours had resulted in a reduction in his award.  In 
February 1998, he was advised regarding a reduction in his 
credit hours resulting in a reduction in his award of 
education benefits, and a June 1998 decision by a Committee 
on Waivers and Compromises denied waiver of recovery of an 
overpayment that had resulted due to the veteran's reduction 
in the number of semester hours he was taking.  

The Board concludes that, based upon the record the veteran 
was well aware that there was a relationship between the 
amount of the award of his VA education benefits and the 
number of credit hours that he was enrolled in.  Therefore, 
there was an obligation on the part of the veteran to ensure 
that the school was reporting the correct number of hours to 
VA.  Therefore, there was fault on the part of the veteran 
because he accepted VA education benefits based upon being 
enrolled in 12 credit hours when he was, in fact, only 
enrolled in 6 credit hours.  Although he notified the VA of 
this reduction in early February 2000, his failure to notify 
VA as of January 6, 2000, reflects fault on his part in 
failing to ensure that VA was properly informed as to the 
amount of semester hours he was taking.  The VA undertook, in 
late February 2000, to reduce retroactively his award, 
resulting in the overpayment in the calculated amount of 
$491.33.  There is no indication that there was fault on the 
part of the VA in creating the overpayment.  

The veteran has indicated his belief that recovery of the 
overpayment would result in undue hardship.  His reports of 
monthly income and expenses reflects that there is an 
approximate balance in monthly income and expenses, when all 
of the veteran's contract debt is considered, with his 
monthly expenses slightly in excess of his monthly income.  
However, the veteran was born in 1971 and has no dependents.  
The amount of the overpayment is not excessive and there is 
no reason that the debt to the Government should not be 
afforded the same priority as the other veteran's debts.  It 
is as reasonable that he be required to pay Government debt 
as it is reasonable that he be required to pay private debt.  
Repayment of the Government debt in monthly installments 
would not deprive the veteran of the basic necessities of 
life, and it would not defeat the purpose for which the 
education benefits were intended, i.e., the record does not 
indicate that recovery of the debt would deprive the veteran 
of his ability to obtain further education.  

There is no indication that the veteran changed his position 
to his detriment in reliance upon the VA education benefits, 
i.e., there is no indication that he incurred additional 
obligation in reliance upon the additional VA educational 
benefits he received.  Failure to make restitution would 
result in unfair gain of the veteran because he was in 
receipt of education benefits to which he was not entitled 
because of his reduced credit hours.  On the basis of the 
above analysis, and after consideration of all of the 
factors, a preponderance of the evidence demonstrates that 
recovery of the debt in question would not be against equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  


ORDER

Waiver of recovery of the overpayment of education benefits, 
in the calculated amount of $491.33 is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



